Title: To James Madison from Israel Whelen, 8 June 1801 (Abstract)
From: Whelen, Israel
To: Madison, James


8 June 1801, Philadelphia. Requests $6,541.09 to pay Stevens balance due on cargo of Anna Maria for Tunis. Reports that navy agent in New York will purchase requested duck material if so ordered. Postscript explains that orders for Baccri & Co.—which JM proscribed in his letter of 13 May—were made late in Adams administration.
 

   
   RC (DNA: RG 59, ML); letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). RC 1 p.; docketed by Wagner, with the notation: “Genl. Smith told me that the matter of the Duck was regulated.”


